 In the Matter of CONTINENTAL MILLSandTEXTILE WORKERS UNIONOF AMERICA (C. I. 0.)Case No. R-2312.Decided March 6,1941Jurisdiction:textilemanufacturing industry.Investigation and Certification of Representatives:existence of question. stipu-lated; election necessary.New employees hired to replace "regular" employees who were ill,heldeligible to vote, where the Company although not considering them regularemployees expected gradually to absorb them due to the expanding volumeof its business and where the union did not indicate its position with respectto them.Unit Appropriate for, Collective Bargaining:production and maintenance em-ployees including watchmen but excluding supervisory, laboratory, office, andclerical employees.Watchmen included in the unit notwithstanding the Company's request fortheir exclusion where the only labor, organization involved which admits themto membership desires their inclusion.SkeltoncCMahonbyMr.JohnJ.Mahon,of Lewiston,Maine, for theCompany.Mr. George M. Jabar,of Lewiston,Maine,for-theT.W. U. A.Miss Charlotte Anschwt2,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE IOn December 4, 1940, Textile Workers Union of America, affiliatedwith the Congress of Industrial Organizations, filed with the RegionalDirector for the First Region (Boston, Massachusetts) a petition alleg-ing that a question affecting commerce had arisen concerning the repre-sentation of employees of Continental Mills, Lewiston, Maine, hereincalled the Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On January 24, 1941, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,30 N. L. R. B , No. 13.82 -.CONTINENTAL MILLS '83ordered an investigation and authorized the Regional Director toconduct it and to provide for, an appropriate hearing upon due,notice.On January 25, 1941, the Regional Director issueda notice ofhearing, copies of which were dulyservedupon the Company andthe T. W.U. A. Pursuant to notice,a hearing was held on February11, 1941, at Auburn, Maine,before Benjamin E.Gordon, the TrialExaminer duly designated by the Board.The Company was repre-sented by counsel and the T.W. U. A. by dulyauthorized representa-tive and both participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses,and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing,the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the-rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYContinental Mills, a Maine corporation with its principal office andplant at Lewiston, Maine, is engaged in the manufacture andprocessing of cotton dry goods.During the fiscal year ending June30, 1940, approximately 99 per cent of the raw materials used by theCompany in its operations, 'consisting principally of cotton, rayon,and starch, were purchased outside the State of Maine and werevalued at about $750,000.During the same period, approximately99 per cent of the Company's finished products were sold and shippedto points outside the State of Maine.The Company's total salesduring this period approximated $1,000,000.The percentage of rawmaterials obtained from outside the State of Maine and the finishedproducts shipped in interstate commerce by the Company since June1940 approximate those for the preceding, period.The approximate number of employees with which this proceedingis concerned is 1;000.II.THE LABORORGANIZATION INVOLVEDTextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations admitting to itsmembership production and maintenance employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn a conference on November 27, 1940, the T. W. U. A. claimed torepresent a majority of the Company's employees in an appropriate440135-42-Vol 30-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit and requested the Company to bargain collectively with it. Itwas stipulated by the parties that the Company refused to bargaincollectively with the T.W. U. A. on the ground that the Companyhad no knowledge of the T. W. U. A.'s right to represent itsemployees and did not believe that the T. W. U. A. at that timerepresented a substantial number of employees.There was introduced in evidence at the hearing a statement by theRegional Director showing that the T. W. U. A. represents a substan-tial number of employees within the unit hereinafter found to beappropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION' CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and 'substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe T. W. U. A. urges that all production and maintenance em-ployees of the Company, excluding supervisory, laboratory, office, andclerical employees, constitute a unit appropriate for the purposes ofcollectivebargaining.The only controversy concerns watchmenwhom the T. W. U. A. would include, and the Company would ex-clude.The seven watchmen are classified by the Company along withyardmen 2 in a single department under one foreman.The watchmenare charged with the duty of protecting the Company's property andact as gatemenand night watchmen. Since the only labor organiza-1The Regional Director stated that the T. W. U. A. submitted 335 membership authori-zation cards,ofwhich 324 were dated between January 1, 1940, and January 31, 1941,and 11 were undatedThree hundred and thirty-three of these appeared to bear genuineoriginal signatures.Of these 333 signatures, 300 were the names of persons appearing onthe Company's pay roll for the week ending December 14, 1940,which lists approximately916 employees in the appropriate unit.At the hearing, 88 similar,cards were submittedto the Trial Examiner.The Trial Examiner stated that of these 88 cards, all of whichseemed to bear genuine original signatures,4were dated between May 13, 1940, and'December 31,1940,83 were dated between January 1, 1941, and February 11, 1941, and1was undated.Of these signatures 61 were names of persons appearing on the December14, 1940, pay roll.'The yardmen are "general utility men" who are engaged in general outside work,including local transportation of cotton, unloading of coal,and care of the groundsTheirpay is somewhat lower than that of the watchmen.The parties apparently agree thatyardmen be included in the appropriate unit. CONTINENTAL MILLS-85lion here involved admits them to membership, we shall include themin accordance with our prior decisions.3We find that all production and maintenance employees of the Com-pany, including watchmen but excluding supervisory, laboratory, of-fice, and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by meansof an election by secret ballot.The Company's pay roll for the week ending December 14, 1940,lists 916 employees in the appropriate unit; the pay roll for Feb-ruary 1, 1941, lists 1,048 employees.The superintendent of theCompany testified that this increase was caused in large part by thecurrent influenza epidemic and the necessity of hiring men to replace"regular" employees who were ill.He testified further that whilethese new men were not considered regular employees, the volumeof business of the Company was expanding and the Company ex-pected gradually to absorb them.The period required for this expan-sion was not estimated.Since the T.-W. U. A. did not indicate itsposition with respect to these employees, we shall direct that theemployees eligible to vote in this election shall be those employeesin the appropriate unit during the pay-roll period immediately pre-ceding the date of the Direction of Election herein, including employ-ees who did not work during such pay-roll period because they wereill or on vacation and employees who were then or have since beentemporarily laid off, but excluding those employees who have sincequit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Continental Mills, Lewiston, Maine, WithinMatter of Birmingham Tank Company,Division of The IngallsIron Works Company,IncandInternational Association of Bridge, 'Structural and OrnamentalIronWorke,s,Shopmen's Local #539,25 N L R B 1306,Matte, of TI'illr/s O2er7and Motors, IneandInternational Union,United AutomobileWorber3 of America, LocalNo 12, 9 NL.R B 924. 86DECISIONSOF NATIONAL LABOR RELATIONSBOARDthe meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All production and maintenance employees of the Company,including watchmen, but excluding supervisory, laboratory, office, andclerical employees, constitute a unit appropriate for the purposes of'collective bargaining, within the meaning of Section '9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, "Section 8, of National Labor"RelationsBoard Rules and Regulations-Series 2, 'as amended, itis herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Continental Mills, Lewiston, Maine, an election by secret ballotshall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction of Election, under thedirection and supervision of the Regional Director for the FirstRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees whowere employed by the Company during the pay-roll period immedi-ately preceding the date of this Direction of Election, includingwatchmen, employees who did not work during such pay-roll periodbecause they were ill or on vacation, and employees who were thenor have since been temporarily laid off, but excluding all supervisory,laboratory, office, and clerical employees, and employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by Textile Workers Union of America,affiliated with the Congress of Industrial Organizations, for the'purposes of collective bargaining.